                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    BILLY PALMER, #A10002,                                    )
                                                              )
                   Plaintiff,                                 )
                                                              )
    vs.                                                       )         Case No. 19-cv-313-NJR
                                                              )
    JOHN R. BALDWIN,                                          )
    WEXFORD HEALTH SOURCES,                                   )
    INCORPORATED,                                             )
    JOHN R. TROST,                                            )
    JOHN COE, 1                                               )
    GARY M. REAGAN                                            )
    CASEY DUNCAN,                                             )
    DOCTOR RITZ,                                              )
    and FAIYAZ AHMED, 2                                       )
                                                              )
                     Defendants.                              )

                                  MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Plaintiff Billy Palmer, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff asserts a deliberate

indifference claim under the Eighth Amendment against Defendants for failing to properly treat

his prostate cancer. He seeks monetary damages.




1
  John Coe is listed twice under the list of defendants in the civil rights complaint form used by Plaintiff. (Doc. 1,
p. 3). The Court notes, however, that there is only one John Coe in the case caption and described in the allegations.
(Doc. 1, p. 1; Doc. 1-2, pp. 1, 3, 5-22). The Clerk of Court will be directed to terminate the second John Coe.
2
 In the list of defendants, Plaintiff identifies “Faiyaz Ahned.” (Doc. 1, p. 3). In the Complaint, “Faiyaz Ahmed” is
named as a defendant in the case caption and in the statement of claim. (Doc. 1-2, pp. 1, 3). The Clerk of Court will
be directed to correct the docket to reflect Defendant Ahmed’s proper name as identified in the caption of this Order.


                                                          1
         This case is now before the Court for preliminary review of the Complaint 3 pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b).

                                                 The Complaint

         In his Complaint, Plaintiff makes the following allegations: From January 2014 to

December 2015, Plaintiff had seven elevated prostate-specific antigen (PSA) levels. (Doc. 1-2,

p. 4; Doc. 1, p. 14). During that time, he was treated by Dr. Trost, Menard Correctional Center’s

on-site physician. (Doc. 1-2, p. 5; Doc. 1, pp. 19, 21, 22, 23, 24). Dr. Ritz was also involved in

Plaintiff’s treatment and/or referral decisions. (Doc. 1, p. 13). Plaintiff was prescribed Flomax and

Hytrin for his elevated PSA and enlarged prostate. (Doc. 1-2, p. 5). Plaintiff did not receive any

additional diagnostic testing or treatment for prostate cancer while at Menard. (Doc. 1-2, pp. 18-

20).

         Following transfer to Lawrence in January 2016, Dr. Ritz and Dr. Coe reviewed Plaintiff’s

medical chart regarding the need for an oncology consult. At that time, Dr. Ritz noted that, per the

records, Plaintiff had a history of elevated PSA and benign prostatic hyperplasia (BPH) but had

not had a prostate biopsy and was not diagnosed with prostate cancer. (Doc. 1-2, pp. 5-6; Doc. 1,

p. 25). Dr. Coe made a referral to Dr. Gary Reagan, Crossroads Urology and Women’s Health.




3
  Plaintiff filed his Complaint utilizing the civil rights complaint form designed for use in this District. Under the
Statement of Claim is one paragraph and a reference to an attached amended complaint. (Doc. 1, p. 6). There is an
attached document titled “First Amended Complaint” that will be treated as the original Complaint in this matter.
(Doc. 1-2, pp. 1-22).


                                                          2
(Doc. 1-2, p. 6; Doc. 1, pp. 26, 27, 28). Dr. Reagan noted Plaintiff had a history of BPH and

elevated PSA and recommended an ultrasound guided prostate needle biopsy. Id. Dr. Coe made

the referral for the procedure and it was approved by Wexford. 4 (Doc. 1-2, p. 8; Doc. 1, pp. 33,

34).

           In April 2016, the biopsy was performed, and the pathology report noted a “prostatic

adenocarcinoma.” (Doc. 1-2, p. 8; Doc. 1, pp. 35, 37). Dr. Reagan ordered a whole-body nuclear

medicine bone scan based on the diagnosis of primary malignant neoplasm of prostate. (Doc. 1-2,

p. 9; Doc. 1-1, p. 1). Dr. Coe made the referral for the whole-body scan and it was approved by

Wexford based on the new diagnosis of prostate cancer by biopsy. (Doc. 1-2, p. 9; Doc. 1-1, pp. 5-

6). Dr. Coe referred Plaintiff back to Dr. Reagan based on the prostate cancer, which was approved

by Wexford. (Doc. 1-2, p. 9; Doc. 1-1, p. 7). Plaintiff saw Dr. Reagan on July 11, 2016; he

recommended follow-up regarding the prostate cancer but did not offer or provide treatment at that

time. (Doc. 1-2, p. 10; Doc. 1-1 p. 8). Based on another referral approved by Wexford, Plaintiff

saw Dr. Reagan in December 2016. (Doc. 1-2, p. 11; Doc. 1-2 pp. 10-11). Plaintiff expressed his

concerns regarding his prostate cancer, and Dr. Reagan told him it is very common in his age group

to have a small area of low-grade prostate cancer. (Doc. 1-2, p. 11 ; Doc. 1-1 p. 12-15). They

discussed a repeat ultrasound biopsy as part of an observation protocol. Id.

           In March 2017, Wexford physicians Dr. Ritz and Dr. Shah approved a request for a urology

follow-up and repeat ultrasound-guided prostate needle biopsy. (Doc. 1-2, p. 12; Doc. 1-1, p. 20).

Plaintiff saw Dr. Reagan and the repeat biopsy, approved by Wexford, was performed in August

2017. (Doc. 1-1, pp. 22, 26; Doc. 1-2, p. 12). The pathology from the procedure reported an

“adenocarcinoma.” (Doc. 1-1, p. 27). In September 2017, Dr. Reagan advised Plaintiff of the



4
    Wexford Health Sources Incorporated provides medical care to prisoners in IDOC. (Doc. 1-2, p. 2).

                                                          3
results and the available treatment options including an observation protocol versus radical

prostatectomy versus radiation therapy. (Doc. 1-2, p. 13; Doc. 1-1, pp. 29-30). Plaintiff chose

radiation therapy. Id.

       In October 2017, Dr. Duncan recommended a CT abdomen and pelvis to rule out

adenopathy and metastatic disease, a bone scan to rule out bone mets, and marker (polymark)

placement with Dr. Reagan. (Doc. 1-2, p. 14; Doc. 1-1, pp. 34, 37). All were approved by Wexford.

(Doc. 1-2, p. 15; Doc. 1-1, p. 38). An ultrasound-guided prostate needle marker placement was

performed in January 2018. (Doc. 1-2, p. 15; Doc. 1-1, p. 39). This procedure caused Plaintiff

severe discomfort and pain and his “blood was infected by the improper placement of the

polymarker.” (Doc. 1-2, p. 15).

       In February 2018, Dr. Ahmed referred Plaintiff for radiation therapy, which was approved

by Wexford. (Doc. 1-2, p. 16; Doc. 1-1, pp. 40-41). On February 20, 2018, Dr. Duncan noted

Plaintiff was tolerating radiation therapy well. (Doc. 1-2, p. 16; Doc. 1-1, p. 42). Plaintiff

completed radiation therapy in early 2018. (Doc. 1-2, p. 17).

       Plaintiff continues to have blood in his urine and pain when he urinates. Id. He placed sick

call requests for these issues in December 2018 and January and February 2019. Id. He was told

to wait until he sees Dr. Reagan in March 2019. Id.

       Based on the allegations of the Complaint, the Court finds it convenient to designate the

following counts:

       Count 1:          Eighth and/or Fourteenth Amendment claim against
                         Defendants Trost, Ritz, Baldwin, and Wexford for deliberate
                         indifference from January 2014 to December 2015 relating to
                         Plaintiff’s prostate cancer.

       Count 2:          Eighth and/or Fourteenth Amendment claim against
                         Defendants Coe, Reagan, Duncan, Ahmed, Baldwin, and



                                                4
                         Wexford for deliberate indifference from January 2016 to
                         February 2018 relating to Plaintiff’s prostate cancer.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. The designations do not constitute an opinion

regarding their merit. Any other claim that is mentioned in the Complaint but not addressed

in this Order should be considered dismissed without prejudice as inadequately pled under

the Twombly pleading standard. 5

                                                Discussion

Count 1

        Prison officials impose cruel and unusual punishment in violation of the Eighth

Amendment when they are deliberately indifferent to a serious medical need. Estelle v. Gamble,

429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016). To state a claim

for deliberate indifference, an inmate must show that (1) he suffered from an objectively serious

medical condition; and (2) defendant was deliberately indifferent to a risk of serious harm from

that condition. Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016).

        For Count 1, Plaintiff makes a claim against Dr. Trost, Dr. Ritz, IDOC Director Baldwin,

and Wexford regarding his medical care from January 2014 to December 2015 while incarcerated

at Menard. The claim will proceed against Dr. Trost. He was Plaintiff’s treating physician with

knowledge of, and apparent control over, Plaintiff’s medical care. Plaintiff alleges Dr. Trost was

deliberately indifferent to the serious risk of prostate cancer because he did nothing in response to

the elevated PSA levels other than order repeat PSA tests. He also alleges Dr. Trost refused to




5
 An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state
a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                      5
provide diagnostic testing to determine if he had prostate cancer. This is sufficient to state a claim

for deliberate indifference at this stage.

        Although his role is less clear, the claim against Dr. Ritz will also proceed. An exhibit

attached to the Complaint indicates Dr. Ritz was aware of Plaintiff’s history of elevated PSA and

BPH in 2015. (Doc. 1, p. 13). Plaintiff alleges that despite knowledge of the elevated PSA levels,

Dr. Ritz refused to provide diagnostic testing to determine if he had prostate cancer. He also alleges

Dr. Ritz refused to provide adequate medical treatment for a suspected and known risk of prostate

cancer. This is sufficient to state a claim for deliberate indifference at this stage.

        The claim against IDOC Director Baldwin, however, will be dismissed without prejudice.

Plaintiff includes Baldwin in allegations that groups of the defendants refused to provide particular

medical treatment. But Baldwin is not a medical professional, and he was not providing medical

care. Wardens and top-level administrators are “entitled to relegate to the prison’s medical staff

the provision of good medical care.” Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). Also,

he cannot be held liable based solely on his position as an administrator. Chavez v. Illinois State

Police, 251 F.3d 612, 651 (2001) (doctrine of respondeat superior does not apply to section 1983

actions). Further, although Plaintiff includes Baldwin in conclusory legal statements against

groups of the Defendants, there are no factual allegations that Baldwin had knowledge of

Plaintiff’s medical condition and was aware of a denial of needed medical treatment. See Brooks

v. Ross, 578 F.3d 574, 581 (7th Cir. 2009) (“in considering the plaintiff’s factual allegations, courts

should not accept as adequate abstract recitations of the elements of a cause of action or conclusory

legal statements.”). There are no allegations of any grievances filed that would have alerted

Baldwin to any issues with Plaintiff’s medical care. There is a grievance attached as an exhibit

from October 2017, but that is after the second biopsy and after Plaintiff chose to have radiation



                                                   6
therapy, and there is nothing to indicate it was seen by Baldwin. There are no allegations that

Baldwin was aware of ongoing unconstitutional conduct and facilitated, approved, condoned, or

turned a blind eye to it. See Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015). The allegations

in Count 1 are insufficient to state a claim against Baldwin.

        The claim against Wexford likewise fails. When a private corporation has contracted to

provide essential government services, such as health care for inmates, the corporation can be held

liable under Section 1983 if the constitutional violation was caused by an unconstitutional policy

or custom of the corporation itself. Shields v. Illinois Dep’t of Corr., 746 F.3d 782, 789 (7th Cir.

2014); see also Monell v. Dep’t of Social Services of City of New York, 436 U.S. 658 (1978) and

Jackson v. Ill. Medi-Car, Inc., 300 F.3d 760, 766 n.6 (7th Cir. 2002) (private corporation is treated

as though it were a municipal entity in a Section 1983 action). Here, Plaintiff has not alleged an

unconstitutional policy or custom resulted in delay or denial of medical treatment during the time

period at issue. Further, Wexford is not subject to respondent superior liability under Section 1983.

Shields, 746 F.3d at 789.

        Plaintiff also alleges that his rights under the Fourteenth Amendment were violated by

Defendants’ deliberate indifference to a serious medical need. Plaintiff does not allege a due

process or equal protection violation. Because both the Eighth Amendment claim and Fourteenth

Amendment claim are based on the same alleged misconduct, and because Plaintiff’s case is not

enhanced by the addition of a Fourteenth Amendment claim, that claim will be dismissed without

prejudice as duplicative. See Graham v. Connor, 490 U.S. 386, 395 (1989) (courts should analyze

similar claims under the most “explicit source[s] of constitutional protection.”); Conyers v. Abitz,

416 F.3d 580, 586 (7th Cir. 2005) (A claim “gains nothing by attracting additional constitutional

labels.”).



                                                 7
Count 2

        The claim in Count 2 pertains to Plaintiff’s medical treatment after he transferred to

Lawrence. Plaintiff alleges that despite suspicion of possible prostate cancer, following the first

needle biopsy confirming prostate cancer, Dr. Coe, Dr. Reagan, Dr. Duncan, Dr. Ahmed, IDOC

Director Baldwin, and Wexford delayed treatment until February 2, 2018 (when he received

radiation therapy).

        This claim will proceed against Dr. Coe. He was Plaintiff’s treating physician at Lawrence.

He had knowledge of, and apparent control over, Plaintiff’s medical care. He was involved in the

referrals to Dr. Reagan and was aware that Plaintiff did not receive treatment for prostate cancer

following the diagnosis in April 2016. These allegations are sufficient to state a claim for deliberate

indifference at this stage.

        The claim will also proceed against Dr. Reagan. Plaintiff alleges Dr. Reagan was

deliberately indifferent to a serious medical need when he decided not to offer or provide treatment

after the prostate cancer diagnosis in April 2016. He also bases his claim on Dr. Reagan’s failure

to advise him of the available treatment options at that time. Although Dr. Reagan is a private

physician, Plaintiff alleges he acted under the color of state law. A private physician can be

considered a “state actor” who may be liable for constitutional violations under Section 1983. See

Reynolds v. Jamison, 488 F.3d 756, 764 (7th Cir. 2007) (plaintiff in Section 1983 action must show

that the constitutional violation was committed by a person acting under the color of state law).

Private physicians may be deemed state actors when they assume the State’s duty to provide

medical care to persons within its custody, such as prison inmates. Rodriguez v. Plymouth

Ambulance Serv., 577 F.3d 816, 827 (7th Cir. 2009); West v. Atkins, 487 U.S. 42, 54–57 (1988).

To determine whether a private physician can be considered a state actor, the Court must look to



                                                  8
the relationship between the physician and the State and whether the care was provided pursuant

to an agreement to fulfill the State’s “obligation to provide for the inmate’s medical needs.” Rice

ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 672 (7th Cir. 2012). Where a private physician or

hospital voluntarily agrees to treat inmates, the provision of such services may be considered state

action. Id. at 673. Dr. Reagan provided medical care to Plaintiff voluntarily at the State’s request.

Plaintiff was repeatedly referred to Dr. Reagan by the prison physicians and, according to Plaintiff,

Dr. Reagan determined the course of his medical care and treatment. At this stage, the allegations

in the Complaint are sufficient to state a deliberate indifference claim against Dr. Reagan.

       The claim against Dr. Ahmed, however, will be dismissed without prejudice. Although

Plaintiff includes Dr. Ahmed in his allegations that a group of the Defendants failed to advise him

of treatment options following the first biopsy and prescribed only observation therapy, there are

no factual allegations showing Dr. Ahmed was involved in Plaintiff’s medical care at that time.

Plaintiff provided a detailed chronology of his medical treatment and cites extensively to medical

records attached as exhibits. “To the extent that an exhibit attached to or referenced by the

complaint contradicts the complaint’s allegations, the exhibit takes precedence.” Phillips v.

Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013); Bogie v. Rosenberg, 705 F.3d

603, 609 (7th Cir. 2013) (“When an exhibit incontrovertibly contradicts the allegations in the

complaint, the exhibit ordinarily controls, even when considering a motion to dismiss.”). The facts

regarding the chronology of Plaintiff’s medical treatment and the exhibits show that Dr. Ahmed

was involved in the referral and/or approved the second needle biopsy. Later, Dr. Ahmed referred

Plaintiff for the radiation therapy he chose after the second needle biopsy. The allegations in Count

2 do not support a deliberate indifference claim against Dr. Ahmed.




                                                 9
         Similarly, the claim against Dr. Duncan will be dismissed without prejudice. He was not

involved in Plaintiff’s treatment at the time of the first needled biopsy. Following the second needle

biopsy, Dr. Duncan recommended a CT abdomen and pelvis to rule out adenopathy and metastatic

disease, a bone scan to rule out bone mets, and marker (polymark) placement. Dr. Duncan treated

Plaintiff while he was undergoing radiation therapy. There is nothing about this medical treatment

that suggests deliberate indifference to Plaintiff’s prostate cancer.

         Additionally, the claim against IDOC Director Baldwin will be dismissed without

prejudice for the reasons previously discussed with respect to Count 1. In sum, there are no

allegations that he had any knowledge of Plaintiff’s condition, that he was aware of any denial of

needed medical treatment, or that he was aware of unconstitutional conduct and facilitated,

approved, condoned, or turned a blind eye to it. See Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir.

2015).

         Further, as to Wexford, Plaintiff does not allege any specific medical care or treatment that

was denied by Wexford. Instead, the allegations in the Complaint show that Wexford repeatedly

approved referrals and recommended treatments. Based on the factual allegations and the cited

medical records, there was one brief delay in a referral to a specialist following Plaintiff’s transfer

to Lawrence. The allegations in the Complaint are not sufficient to state a claim that an

unconstitutional policy or custom resulted in delay or denial of medical treatment. The claim in

Count 2 against Wexford will, therefore, be dismissed without prejudice.

         Finally, Plaintiff again alleges that his rights under the Fourteenth Amendment were

violated by Defendants’ deliberate indifference to a serious medical need. As previously discussed

with respect to Count 1, that claim will be dismissed without prejudice as duplicative. See Graham

v. Connor, 490 U.S. 386, 395 (1989) (courts should analyze similar claims under the most “explicit



                                                  10
source[s] of constitutional protection.”); Conyers v. Abitz, 416 F.3d 580, 586 (7th Cir. 2005) (A

claim “gains nothing by attracting additional constitutional labels.”).

                                         Pending Motions

Motion for Service of Process

       Plaintiff’s Motion for Service of Process at Government Expense (Doc. 7), is DENIED as

moot, as Plaintiff has been granted leave to proceed in forma pauperis.

Motion for Recruitment of Counsel

       Plaintiff filed a Motion for Recruitment of Counsel (Doc. 3), which is DENIED without

prejudice. There is no constitutional or statutory right to counsel in federal civil cases, but the

district court has discretion under Section 1915(e)(1) to recruit counsel for an indigent litigant. Ray

v. Wexford Health Sources, Inc., 706 F.3d 864, 866–67 (7th Cir. 2013). When deciding whether to

do so, the Court must first consider whether the indigent plaintiff has made reasonable attempts to

secure counsel on his own, and, if so, whether the difficulty of the case exceeds the particular

plaintiff’s capacity as a layperson to coherently present it. Navejar v. Iyiola, 718 F.3d 692, 696

(7th Cir. 2013) (citing Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir.2007).

       Plaintiff states he contacted one law firm but did not receive a response. (Doc. 3, p. 1). The

Court finds that, while a response to Plaintiff’s effort to obtain counsel is pending, the recruitment

of counsel is premature. The Court will remain open to appoint counsel as the case progresses. If

Plaintiff does renew his request, he should give the Court rejection letters from at least three

attorneys to prove that he has made reasonable efforts to find counsel on his own.

                                             Disposition

       IT IS ORDERED that Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED

without prejudice and Motion for Service of Process at Government Expense (Doc. 7) is DENIED

as moot.

                                                  11
       IT IS FURTHER ORDERED that COUNT 1 will proceed against Defendants Trost and

Ritz. COUNT 1 will be dismissed without prejudice against Defendants Baldwin and Wexford.

COUNT 2 will proceed against Defendants Coe and Reagan. COUNT 2 will be dismissed without

prejudice against Defendants Ahmed, Duncan, Baldwin, and Wexford.

       The Clerk of Court is DIRECTED to TERMINATE Ahmed, Duncan, Baldwin, Wexford,

and the second John Coe as parties in the Court’s Case Management/Electronic Case Filing

(CM/ECF) system. The Clerk of Court is also DIRECTED to CORRECT the docket to reflect

Defendant Ahmed’s proper name as identified in the caption of this Order.

       The Clerk of Court shall prepare for Defendants Trost, Ritz, Coe, and Reagan: (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint,

and this Memorandum and Order to each defendant’s place of employment as identified by

Plaintiff. If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the

Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to

effect formal service on that defendant, and the Court will require that defendant to pay the full

costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with the defendant’s current work address, or, if not known, the defendant’s last-

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to



                                                12
Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

        IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a

United States Magistrate Judge pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties

consent to such a referral.

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        DATED: July 15, 2019

                                                       ____________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                                  13
                                         Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60 days

from the date of this Order to receive the defendants’ Answers, but it is entirely possible that it

will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 14
